COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-06-378-CR


KENNETH WAYNE PERRY                                                APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

                                   I. INTRODUCTION

      Appellant Kenneth Wayne Perry appeals his convictions for possession of

child pornography. In four points, Perry argues that the evidence is legally and

factually insufficient to support his convictions, that the trial court erred by




      1
          … See T EX. R. A PP. P. 47.4.
admitting extraneous offense evidence, and that the trial court erred by failing

to grant his motion to suppress the evidence. We will affirm.

                            II. B ACKGROUND F ACTS

      On September 7, 2004, Troy Lawrence, a detective with the Fort Worth

Police Department, received a packet from Detective Lori Rangel of the Dallas

Police Department containing evidence that Perry posted child pornography to

the Yahoo! web group, “Life is Like a Math Problem.”

      On September 9, 2004, after reviewing the contents of the packet,

Detective   Lawrence    obtained   a   search   warrant   for   Perry’s   house.

Approximately two hours after obtaining the search warrant, Detective

Lawrence, along with Axel Schardt, his partner, and uniformed police officers,

went to Perry’s house to execute the warrant.

      After Perry opened the front door of the house, Detective Lawrence and

the officers entered Perry’s house and located a computer in the back living

room. Detective Lawrence asked Perry if anyone else lived in the house, and

Perry told him that his wife, son, and daughter lived in the house with him.

Detective Lawrence seized a Gateway computer tower, digital camera, CDs,

floppies, and some paperwork. He took the items back to his office at the

police department.




                                       2
      Later that day, Detective Lawrence began a forensic analysis of the

computer tower.      Detective Lawrence found numerous images of child

pornography located in various areas on the computer. He stated that the

images appeared to have been downloaded off the internet and were not

homemade. Detective Lawrence stated that there were no viruses, trojans, or

backdoors on the computer that would place the images on the computer

without the owner’s knowledge.

      Perry was indicted on four counts of possession of child pornography.

However, the State only tried counts one, two, and four at trial. On October

20, 2006, after entering a plea of not guilty, a jury found Perry guilty of all

three counts and assessed his punishment at two years’ confinement for counts

one, and four and ten years’ confinement, probated for ten years for count two.

                       III. L EGAL AND F ACTUAL S UFFICIENCY

      In his first and second points, Perry contends that the evidence is legally

and factually insufficient to support his possession of child pornography

convictions. Specifically, he argues that the evidence is insufficient to establish

that he knowingly possessed the images, that the images were of “real”

children, and that he knew the images were of “real” children.




                                        3
      A.    Standards of Review

      In reviewing the legal sufficiency of the evidence to support a conviction,

we view all the evidence in the light most favorable to the prosecution in order

to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

      When reviewing the factual sufficiency of the evidence to support a

conviction, we view all the evidence in a neutral light, favoring neither party.

Watson v. State, 204 S.W.3d 404, 414 (Tex. Crim. App. 2006); Drichas v.

State, 175 S.W.3d 795, 799 (Tex. Crim. App. 2005). We then ask whether

the evidence supporting the conviction, although legally sufficient, is

nevertheless so weak that the fact-finder’s determination is clearly wrong and

manifestly unjust or whether conflicting evidence so greatly outweighs the

evidence supporting the conviction that the fact-finder’s determination is

manifestly unjust. Watson, 204 S.W.3d at 414–15, 417; Johnson v. State, 23
S.W.3d 1, 11 (Tex. Crim. App. 2000). To reverse under the second ground,

we must determine, with some objective basis in the record, that the great

weight and preponderance of all the evidence, though legally sufficient,

contradicts the verdict. Watson, 204 S.W.3d at 417.

                                       4
      In determining whether the evidence is factually insufficient to support a

conviction that is nevertheless supported by legally sufficient evidence, it is not

enough that this court “harbor a subjective level of reasonable doubt to

overturn [the] conviction.” Id. We cannot conclude that a conviction is clearly

wrong or manifestly unjust simply because we would have decided differently

than the jury or because we disagree with the jury’s resolution of a conflict in

the evidence. Id. W e may not simply substitute our judgment for the fact-

finder’s. Johnson, 23 S.W .3d at 12; Cain v. State, 958 S.W.2d 404, 407

(Tex. Crim. App. 1997). Unless the record clearly reveals that a different result

is appropriate, we must defer to the jury’s determination of the weight to be

given contradictory testimonial evidence because resolution of the conflict

“often turns on an evaluation of credibility and demeanor, and those jurors were

in attendance when the testimony was delivered.” Johnson, 23 S.W.3d at 8.

Thus, we must give due deference to the fact-finder’s determinations,

“particularly those determinations concerning the weight and credibility of the

evidence.” Id. at 9.

      An opinion addressing factual sufficiency must include a discussion of the

most important and relevant evidence that supports the appellant’s complaint

on appeal.   Sims v. State, 99 S.W.3d 600, 603 (Tex. Crim. App. 2003).

Moreover, an opinion reversing and remanding on factual insufficiency grounds

                                        5
must detail all the evidence and clearly state why the finding in question is

factually insufficient and under which ground. Goodman v. State, 66 S.W.3d
283, 287 (Tex. Crim. App. 2001); Johnson, 23 S.W.3d at 7.

      B.    Applicable Law

      A person commits the offense of possession of child pornography if he

“knowingly or intentionally possesses visual material that visually depicts a child

younger than 18 years of age at the time the image of the child was made who

is engaging in sexual conduct and the person knows that the material depicts

the child [engaging in sexual conduct].”      T EX. P ENAL C ODE A NN. § 43.26(a)

(Vernon 2003). Visual material includes any “physical medium that allows an

image to be displayed on a computer or other video screen and any image

transmitted to a computer or other video screen by telephone line, cable,

satellite transmission, or other method.” Id. § 43.26(b)(3)(B). Sexual conduct

includes sexual contact, actual or simulated sexual intercourse, and lewd

exhibition of the genitals or anus. Id. § 43.25(a)(2) (Vernon Supp. 2008). A

person possesses something when he exercises actual care, custody, control,

or management over it. Id. § 1.07(a)(39) (Vernon Supp. 2008).

      A person acts intentionally, or with intent, with respect to the nature of

his conduct or to a result of his conduct when it is his conscious objective or

desire to engage in the conduct or cause the result. Id. § 6.03(a) (Vernon

                                        6
2003).     A person acts knowingly, or with knowledge, with respect to the

nature of his conduct or to circumstances surrounding his conduct when he is

aware of the nature of his conduct or that the circumstances exist or when he

is aware that his conduct is reasonably certain to cause the result.           Id.

§ 6.03(b).

      Proof of a culpable mental state almost invariably depends upon

circumstantial evidence.     Krause v. State, 243 S.W.3d 95, 111 (Tex.

App.—Houston [1st Dist.] 2007, pet. ref’d), cert. denied, 504 U.S. (1992); see

also Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991). A jury

can infer knowledge from all the circumstances, including the acts, conduct,

and remarks of the accused and the surrounding circumstances. Krause, 243
S.W.3d at 111; see also Dillon v. State, 574 S.W.2d 92, 94 (Tex. Crim. App.

1978).

      C.     “Knowingly” Possessed

      Perry asserts that the evidence does not support the jury’s implied finding

based on its verdict that he “knowingly” possessed the images. Specifically,

he argues that the evidence is legally and factually insufficient because the

images were found in the unallocated space of the hard drive, there is no longer

a directory for information that is stored in the unallocated space, and a typical

user would not know that the information is present on the computer.

                                        7
      Detective Lawrence testified that the three images were found on Perry’s

computer in the unallocated portion of the hard drive.         He explained that

unallocated space is the part of the hard drive in which files are not currently

being stored. He stated that if you look at a photograph on the computer, but

don’t save the photograph, it will be cached temporarily in the temporary

internet files, and then when you have finished looking at it, it will be stored in

the unallocated space. He further stated that when an item is deleted off a

computer, it is stored in the unallocated portion of the hard drive. Detective

Lawrence stated that information is stored in the unallocated space until it is

overwritten by other material.

      Additionally, Detective Lawrence said that the images could not have

been placed on the computer by default, but rather they had to have been

intentionally placed on the computer.       He also stated that there is not a

directory in the unallocated space; therefore, a person cannot access the

images once they are stored in the unallocated space.

      Although Detective Lawrence testified that a user cannot access images

that are stored in the unallocated space on a computer, he also stated that the

images could not have gotten on the computer by default. In other words,

Perry must have either deleted a saved image on his computer or viewed an




                                        8
image online without saving it for the image to be stored in the unallocated

space.

      After reviewing the evidence in the light most favorable to the verdict, we

conclude that any rational juror could have found that Perry knowingly

possessed the images. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Hampton v. State, 165 S.W.3d 691, 693 (Tex. Crim. App. 2005). Additionally,

the evidence supporting the conviction is not so weak, nor the contrary

evidence so overwhelming, that the jury’s verdict is clearly wrong or manifestly

unjust. Watson, 204 S.W.3d at 414–15, 417. Thus, we overrule Perry’s first

and third points.

      D.    The Images Were of “Real” Children

      Perry argues that the evidence is legally and factually insufficient to prove

that he knowingly possessed images of “real” children.

      Section 43.26 of the Texas Penal Code only prohibits possession of

material that depicts an actual child, not material that merely “appears” to

depict a child. T EX. P ENAL C ODE A NN. § 43.26(a); Webb v. State, 109 S.W.3d
580, 583 (Tex. App.—Fort Worth 2003, no pet.). Accordingly, the State must

prove that (1) the appellant possessed visual material depicting a child under

the age of eighteen engaging in sexual conduct and (2) the appellant knew that




                                        9
the material depicted a child engaging in sexual conduct. Webb, 109 S.W.3d

at 583. Section 43.25 of the penal code provides in relevant part that

      [w]hen it becomes necessary for the purposes of this section or
      Section 43.26 to determine whether a child who participated in
      sexual conduct was younger than 18 years of age, the court or jury
      may make this determination by any of the following methods:

      (1) personal inspection of the child;

      (2) inspection of the photograph or motion picture that shows the
      child engaging in the sexual performance;

      (3) oral testimony by a witness to the sexual performance as to the
      age of the child based on the child’s appearance at the time;

      (4) expert medical testimony based on the appearance of the child
      engaging in the sexual performance; or

      (5) any other method authorized by law or by the rules of evidence
      at common law.

T EX. P ENAL C ODE A NN. § 43.25(g).

      Detective Lawrence testified that the three images showed children under

the age of eighteen engaged in sexual conduct. Additionally, the jury was

shown the images taken from Perry’s computer.        The jury was allowed to

inspect the images under section 43.25 of the penal code to determine whether

the depicted children were younger than eighteen years old. See id. The jury

was allowed to use its common sense and apply its common knowledge,

observation, and experience from the ordinary affairs of life when giving effect


                                       10
to the inferences that may reasonably be drawn from the evidence. Griffith v.

State, 976 S.W.2d 686, 690 (Tex. App.—Tyler 1997, pet. ref’d).

      After reviewing the evidence in the light most favorable to the verdict, we

conclude that any rational juror could have found that the images were of “real”

children and that Perry knowingly possessed the images. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Hampton, 165 S.W.3d at 693. Additionally,

the evidence supporting the conviction is not so weak, nor the contrary

evidence so overwhelming, that the jury’s verdict is clearly wrong or manifestly

unjust. See Watson, 204 S.W.3d at 414–15, 417. Accordingly, we overrule

Perry’s second and fourth points.

                      IV. E XTRANEOUS O FFENSE E VIDENCE

      In his third point, Perry complains that the trial court erred by admitting

evidence of an extraneous offense during the guilt-innocence phase of trial.

Specifically, Perry alleges that evidence that he posted child pornography to a

Yahoo! group was inadmissible under Rule 104(b), 403, and 404(b) of the

Texas Rules of Evidence.

      A.    Standard of Review

      The standard of review for a trial court’s ruling under the Rules of

Evidence is abuse of discretion. Sauceda v. State, 129 S.W.3d 116, 120 (Tex.

Crim. App. 2004); Angleton v. State, 971 S.W.2d 65, 67 (Tex. Crim. App.

                                       11
1998). If the ruling was correct on any theory of law applicable to the case,

in light of what was before the trial court at the time the ruling was made, then

we must uphold the judgment. Sauceda, 129 S.W.3d at 120; State v. Ross,

32 S.W.3d 853, 856 (Tex. Crim. App. 2000); Weatherred v. State, 15 S.W.3d
540, 542 (Tex. Crim. App. 2000); Romero v. State, 800 S.W.2d 539, 543–44

(Tex. Crim. App. 1990).

      B.     Analysis

      Perry argues that the trial court abused its discretion by admitting

evidence of the Yahoo! website because it violates rules 104(b), 403, and

404(b).

      Rule 404(b) provides that

      [e]vidence of other crimes, wrongs or acts is not admissible to
      prove the character of a person in order to show action in
      conformity therewith. It may, however, be admissible for other
      purposes, such as proof of motive, opportunity, intent, preparation,
      plan, knowledge, identity, or absence of mistake or accident . . . .

T EX. R. E VID. 404(b).

      Here, the Yahoo! evidence was admissible to show Perry’s intent or

motive to view and possess the three images on his computer. Additionally,

the evidence is admissible to show Perry’s knowledge that the images were on

his computer and that they were not on his computer as a result of mistake or




                                       12
accident. Accordingly, we hold that the Yahoo! evidence was admissible under

Rule 404(b).

      We now turn to the balancing factors under Rule 403(b). The relevant

criteria in determining whether the prejudice of an extraneous offense

outweighs its probative value include (1) the inherent probative force of the

proffered item of evidence along with (2) the proponent’s need for that

evidence against (3) any tendency of the evidence to suggest a decision on an

improper basis, (4) any tendency of the evidence to confuse or distract the jury

from the main issues, (5) any tendency of the evidence to be given undue

weight by a jury that has not been equipped to evaluate the probative force of

the evidence, and (6) the likelihood that presentation of the evidence will

consume an inordinate amount of time or merely repeat evidence already

admitted. Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App.

2006).

      The Yahoo! evidence is probative of Perry’s intent to view and store child

pornography on his computer and to explain why his house was searched for

child pornography.    Furthermore, the State’s need for the evidence was

moderate because it established the reason why Perry’s house was searched.

Additionally, we believe that presenting the jury with this evidence would not

lead to a decision on an improper basis. Next, the presentation of the Yahoo!

                                      13
evidence did not have a tendency to confuse or distract the jury from the main

issues. Further, the evidence did not have a tendency to be given undue weight

by the jury because the Yahoo! images were similar to the images made on the

basis of the indictment. Finally, although the Yahoo! evidence was presented

throughout the State’s case-in-chief, the presentation did not consume an

inordinate amount of time or merely repeat evidence already admitted. Thus,

we hold that the Yahoo! evidence was admissible under Rule 403.

      Accordingly, we hold that the trial court did not abuse its discretion by

admitting the Yahoo! evidence over Perry’s objections. Therefore, we overrule

Perry’s third point.

                           V. M OTION TO S UPPRESS

      In his fourth point, Perry argues that the trial court erred by failing to

grant his motion to suppress the search of his residence. Specifically, Perry

argues that the search warrant affidavit was not supported by probable cause

and that evidence was purposefully omitted from the search warrant affidavit

that would have altered the probable cause determination. The State argues

that the trial court did not err by denying Perry’s motion to suppress.

      A.    Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under

a bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex.

                                      14
Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997). In reviewing the trial court’s decision, we do not engage in our own

factual review.   Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App.

1990); Best v. State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no

pet.). The trial judge is the sole trier of fact and judge of the credibility of the

witnesses and the weight to be given their testimony. W iede v. State, 214
S.W.3d 17, 24–25 (Tex. Crim. App. 2007); State v. Ross, 32 S.W.3d 853,

855 (Tex. Crim. App. 2000), modified on other grounds by State v. Cullen, 195
S.W.3d 696 (Tex. Crim. App. 2006).            Therefore, we give almost total

deference to the trial court’s rulings on (1) questions of historical fact, even if

the trial court’s determination of those facts was not based on an evaluation of

credibility and demeanor, and (2) application-of-law-to-fact questions that turn

on an evaluation of credibility and demeanor. Amador, 221 S.W.3d at 673;

Montanez v. State, 195 S.W.3d 101, 108–09 (Tex. Crim. App. 2006);

Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But when

application-of-law-to-fact questions do not turn on the credibility and demeanor

of the witnesses, we review the trial court’s rulings on those questions de

novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607

(Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.




                                        15
      Stated another way, when reviewing the trial court’s ruling on a motion

to suppress, we must view the evidence in the light most favorable to the trial

court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the

trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818–19.

We then review the trial court’s legal ruling de novo unless its explicit fact

findings that are supported by the record are also dispositive of the legal ruling.

Id. at 819.

      When the record is silent on the reasons for the trial court’s ruling, or

when there are no explicit fact findings and neither party timely requested

findings and conclusions from the trial court, we imply the necessary fact

findings that would support the trial court’s ruling if the evidence, viewed in the

light most favorable to the trial court’s ruling, supports those findings. Id.; see

Amador, 221 S.W.3d at 673; Wiede, 214 S.W.3d at 25. We then review the

trial court’s legal ruling de novo unless the implied fact findings supported by

the record are also dispositive of the legal ruling. Kelly, 204 S.W.3d at 819.

      We must uphold the trial court’s ruling if it is supported by the record and

correct under any theory of law applicable to the case even if the trial court

gave the wrong reason for its ruling. State v. Stevens, 235 S.W.3d 736, 740

                                        16
(Tex. Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex.

Crim. App. 2003), cert. denied, 541 U.S. 974 (2004).

      B.    Probable Cause to Search the Residence

      Perry asserts that the trial court should have granted his motion to

suppress the evidence because the search warrant affidavit fails to state

probable cause that he committed an offense and that evidence would be found

at his residence.

      When reviewing a magistrate’s decision to issue a warrant, we apply the

deferential standard of review articulated by the United States Supreme Court

in Illinois v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 2331 (1983).

Swearingen v. State, 143 S.W.3d 808, 810–11 (Tex. Crim. App. 2004). Under

that standard, we uphold the probable cause determination “so long as the

magistrate had a ‘substantial basis for . . . conclud[ing]’ that a search would

uncover evidence of wrongdoing.”     Gates, 462 U.S. at 236, 103 S. Ct. at

2331; see Swearingen, 143 S.W.3d at 810.

      In assessing the sufficiency of an affidavit for an arrest or a search

warrant, the reviewing court is limited to the four corners of the affidavit.

Hankins v. State, 132 S.W.3d 380, 388 (Tex. Crim. App.), cert. denied, 543
U.S. 944 (2004); Jones v. State, 833 S.W.2d 118, 123 (Tex. Crim. App.

1992), cert. denied, 507 U.S. 921 (1993). The reviewing court should interpret

                                      17
the affidavit in a common sense and realistic manner, recognizing that the

magistrate was permitted to draw reasonable inferences. Hankins, 132 S.W.3d

at 388; Jones, 833 S.W.2d at 124.

      Probable cause will be found to exist if the affidavit shows facts and

circumstances within the affiant’s knowledge and of which the affiant has

reasonably trustworthy information sufficient to warrant a person of reasonable

caution to believe that the criteria set forth in article 18.01(c) of the Texas

Code of Criminal Procedure, have been met. Tolentino v. State, 638 S.W.2d
499, 501 (Tex. Crim. App. 1982); see T EX. C ODE C RIM. P ROC. A NN. art. 18.01(c)

(Vernon Supp. 2008). Therefore, the affidavit must set forth facts which

establish that (1) a specific offense has been committed, (2) the property to be

searched or items to be seized constitute evidence of the offense or evidence

that a particular person committed the offense, and (3) the property or items

are located at or on the person, place, or thing to be searched. Tolentino, 638
S.W.2d at 501. A mere affirmation of belief or suspicion is not enough to

sustain the issuance of a search warrant.         Id.   The task of the issuing

magistrate is to make a practical, common sense decision whether, given all the

circumstances set forth in the affidavit before him, there is a fair probability

that contraband or evidence of a crime will be found in a particular place.

Johnson v. State, 803 S.W.2d 272, 288 (Tex. Crim. App. 1990), cert. denied,

                                       18
501 U.S. 1259 (1991), overruled on other grounds by Heitman v. State, 815
S.W.2d 681, 685 n.6 (Tex. Crim. App. 1991).

     The affidavit provided in relevant part:

     3. On September 7, 2004, Affiant received a complaint from
     Detective LM Rangel #7361 from the Dallas Police Department’s
     Child Exploitation Unit. This case is in reference to National Center
     for Missing and Exploited Children (NCMEC) CyberTipline Report
     #’s 251997 and #251999. These complaints were received from
     Yahoo! Inc. and dealt with the Yahoo! User “HURLIBO3" with the
     mail   address     HURLIBO3@YAHOO.COM             and    the    group
     (http:groups.yahoo.com/group/lifeislikeamathproblem).             The
     suspect posted numerous child pornography images to the listed
     Yahoo! group. Yahoo does not provide the date and time that the
     actual images were uploaded. They only provide the date the
     Yahoo! account was created and the most recent log-in dates and
     times, if available.

     4. A Dallas County grand jury subpoena was obtained from Yahoo
     for the email address HURLIBO3@YAHOO.COM. Yahoo responded
     back with a creation date, time and IP address. Yahoo provided the
     IP address used by this customer, IP 4.226.189.32 with the
     creation time and date of Thursday, June 17, 2004 @ 15:16:47
     Pacific Time.

     5. Detective Rangel used visual route to see what company owned
     that IP address. Level 3 Communications is associated with this IP
     address.

     6. On August 2, 2004, Detective Rangel obtained a Dallas County
     grand jury subpoena to request subscriber information from Level
     3 Communications, regarding the IP address 4.226.189.32 for
     June 17, 2004 @ 15:16:47 Pacific Time.

     7.     Level 3 responded back with the user name
     uj0701545242@jweb-level3.juno.com. Level 3 also provided the
     ANI (817) 927-8671.

                                      19
8. Det. Rangel did a search of this phone number. This phone
number comes back to Kenneth W. Perry at 3512 Medina Avenue,
Fort Worth, Texas 76133.

9. Det. Rangel obtained a Dallas County grand jury subpoena for
United Online for the user name uj0701545242@jweb-
level3.juno.com.

10. United Online responded back on August 24, 2004 with the
customer name Kenneth W. Perry, 3512 Medina Avenue, Fort
Worth, Texas 76133, phone number (817) 927-8671. The primary
account name for this subscriber is KKPERRY55. This profile is
billed on Visa Credit Card #[ ] under the name of Kenneth W. Perry
at 3512 Medina Avenue, Fort Worth, Texas 76133.               This
subscriber has been an account holder since January 15, 2000.

11. Det. Rangel did a DL search of Kenneth W. Perry and located
TX DL # 08830972. This DL registers to Kenneth Wayne Perry
and lists his address as 3512 Medina, Fort Worth, Texas 76133.
It further describes him as a white male, 6'0'’, 200 pounds, Brown
Hair, Hazel Eyes, with a birthday of 9/14/1952.

12. A search of the Tarrant Appraisal District shows the registered
owner of the property located at 3512 Medina Avenue, Fort Worth,
Texas to be Kenneth W. Etux Karen L. Perry since the deed date of
10/17/1997.

13. Affiant also received an envelope from Det. Rangel containing
a compact disc. This disc contains the images uploaded by the
suspect to the Yahoo! group from both CyberTipline complaints.

14. The images, from complaint # 251997, of child pornography
posted to the Yahoo! group are attached to this affidavit as exhibit
#1.

15. The images, from complaint # 251999, of child pornography
posted to the Yahoo! group are attached to this affidavit as exhibit
#2.


                                20
      16. Through Affiant’s training and experience, Affiant knows that
      computer files can be maintained for long periods of time in a
      number of ways: on a computer’s built-in hard disk drive, on
      portable storage disks, on CD-ROMs, or on other computer media.
      Most often the user maintains the files purposefully. Even when
      the files have been “deleted”, however, computer forensic
      examiners are nonetheless often able to recover the files that had
      been purposefully possessed previously.

      Perry asserts that the only evidence in the affidavit that connects him to

the Yahoo! group is the telephone number that was used to access the internet

at the time that the Yahoo! group was created. We disagree.

      The affidavit set forth sufficient facts to show that the affiant had

probable cause to believe that Perry posted the images on the Yahoo! website

and that child pornography could be found on Perry’s computer. The affidavit

details how the affiant traced the Yahoo! evidence to Perry’s computer and the

steps the affiant took to verify that Perry was the individual who posted the

images. Accordingly, the facts contained in the affidavit establish probable

cause that a crime had been committed and that there was fair probability that

images constituting evidence would be found at Perry’s house. See T EX. C ODE

C RIM. P ROC. A NN. art. 18.01(c). Thus, we hold that the affidavit clearly sets

forth facts to satisfy each element of article 18.01(c) of the code of criminal

procedure.




                                      21
      C.    Omission in Affidavit

      Perry further argues that the trial court erred by denying his motion to

suppress because the affiant purposefully omitted facts from the affidavit that

were relevant to the determination of probable cause.         Specifically, Perry

asserts that Detective Lawrence purposefully omitted the name, Mr. Cory Ryker

of Dallas, Texas, which was registered to the Yahoo! group on June 7, 2004.

      In Franks v. Delaware, the Supreme Court recognized that if an

affirmative misrepresentation is knowingly included in a probable cause

affidavit, and the misrepresentation is material and necessary to establishing the

probable cause, the warrant is rendered invalid under the Fourth Amendment.

438 U.S. 154, 155–56, 98 S. Ct. 2674, 2676 (1978). In Darby v. State, we

held that although the Texas Court of Criminal Appeals has never directly

decided the issue, omissions in search warrant affidavits should be analyzed

under Franks. 145 S.W.3d 714, 722 (Tex. App.—Fort Worth 2004, pet. ref’d)

(citations omitted). In order for an affiant’s omission to be a basis to suppress

a warrant, the appellant must establish by a preponderance of the evidence that

the omission was made knowingly, intentionally, or with reckless disregard for

the truth in an attempt to mislead the magistrate. Id.

      Here, the record does not reflect by a preponderance of the evidence that

Detective Lawrence intentionally or knowingly, with reckless disregard for the

                                       22
truth, made any misstatements or omissions in the affidavit that would affect

the finding of probable cause in support of the issuance of the warrant. See id.

Given the thoroughness of Detective Lawrence’s investigation and the evidence

gathered during the course of the investigation as discussed in the affidavit,

Perry has not shown that Detective Lawrence’s omissions were made

intentionally or in reckless disregard of the truth in an attempt to mislead the

magistrate judge. See Darby, 145 S.W.3d at 721–22 (holding omission that

tipster used victim’s credit card or that she was in jail for domestic violence

when interviewed was not sufficient to defeat probable cause).

      Additionally, even if the omitted information had been included in the

affidavit, a magistrate judge could reasonably conclude that Perry, not Cory

Ryker, posted the images on Yahoo!. As such, even if the information had been

included, the magistrate judge could have determined that probable cause

existed to issue the warrant to search Perry’s residence. See Hackleman v.

State, 919 S.W.2d 440, 449 (Tex. App.—Austin 1996, pet. ref’d). Thus, we

hold that the warrant was not rendered invalid because of the omission. Having

determined that the search warrant stated probable cause to search Perry’s

house and the warrant was not invalid because of the omission, we overrule

Perry’s fourth point.




                                      23
                                VI. C ONCLUSION

      Having overruled Perry’s four points, we affirm the trial court’s judgment.




                                           DIXON W. HOLMAN
                                           JUSTICE

PANEL: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 21, 2008




                                      24